Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   August 01, 2018

The Court of Appeals hereby passes the following order:

A18A2148. EVELINA HILL v. BEN MOYE.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, defendant Evelina Hill1 appealed to the superior court, which
denied the appeal, entered a writ of possession in favor of plaintiff Ben Moye, and
awarded Moye $2,056 in past rent, as well as all costs of the proceeding. Hill then
appealed directly to this Court. We lack jurisdiction.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003) (punctuation
omitted); see also OCGA § 5-6-35 (a) (1). “[C]ompliance with the discretionary
appeals procedure is jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405
SE2d 265) (1991). Hill’s failure to follow the proper procedure deprives us of
jurisdiction over this appeal, which is hereby DISMISSED. See Bullock, 260 Ga.
App. at 875.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           08/01/2018
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.


      1
          Hill’s first name also is spelled “Evalina” in the record.